DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31, 33, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 21-33 and 35-40 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Species A, the medium is ______ (see, e.g., PGPUB0062 and claims 34 and 40):
liquid
gas
supercritical fluid
Species B, the structure is a _____: (see Fig 5)
non-stochastic structure
stochastic structure
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcella (US 4818562 A) in view of Scancarello (US 20170184108 A1).
	In reference to claim 21, Arcella discloses a method of fabrication (“method of casting a shape. A laser or electron gun is directed at a fusible powder in a fluidized bed. The beam melts the powder and the melted powder fuses and solidifies on a surface to form the shape” [Abstract]) comprising:
fluidizing particles with a medium to form a fluidized bed having a surface, additively manufacturing an article comprising the particles, the article having an open porosity, forming a … pore in the article that define fluid paths through the article, and
flowing the particles and the medium through the fluid paths while the article and the fluid paths are being formed. (“means for controlling the level of the powder in the fluidized bed relative to the surface, and means for controlling the horizontal position of the surface relative to the beam” [Abstract]. And see Fig 1, which shows the article has at least one pore and is illustrated as being surrounded by the fluidized bed.).
Arcella teaches the method except that they do not show the part comprising multiple pores.
 In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, method for additive manufacturing, Scancarello discloses that “light-weight, high-strength” [P0009] can be formed “comprising a lattice structure comprising a plurality of cells formed via additive manufacturing” [P0009] such as shown in Fig 3F, shown below.

    PNG
    media_image1.png
    345
    536
    media_image1.png
    Greyscale


The combination would be achievable by using the method of Arcella to form the structure of Scancarello.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise forming a plurality of pores in the article that define fluid paths through the article.
A person having ordinary skill in the art would have been specifically motivated to use the method of Arcella to form the structure of Scancarello in order to form “light-weight, high-strength” [P0009] parts; and/or to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 22-24, the cited prior art discloses the invention as in claim 21.

	Forming the article of Scancarello using the method of Arcella would result in simultaneously flowing the particles and the medium through the pores in the article
wherein forming the plurality of pores comprises forming interconnected pores;
wherein forming the plurality of pores comprises forming interconnected pores;
providing the article with a volume, such that the plurality of pores comprises a majority of the volume.
	In reference to claim 25, the cited prior art discloses the invention as in claim 21.
	Forming the article of Scancarello using the method of Arcella would result in additively manufacturing a top on the article, and further comprising:
leveling the top of the article with the surface of the fluidized bed such that the fluidized bed envelopes the top and the top is adjacent the surface of the fluidized bed;
continuously lowering the article into the fluidized bed; or
continuously raising the surface of the fluidized bed. (“fluidizing metal powder in a fluidized bed to a level about 1/32 to about 1 inch above the level of a horizontal surface within said fluidized bed… fluidizing said powder in said fluidized bed so that said level is about 1/32 to about 1 inch above the top of said horizontal cross section” [Claim 41]).
	In reference to claim 26, the cited prior art discloses the invention as in claim 21.
	Forming the article of Scancarello shown in Fig 3 (copied below) using the method of Arcella would result in supporting the article on a substrate defining a plurality of channels extending through the substrate, and flowing particles and the medium through the channels in the substrate.

    PNG
    media_image1.png
    345
    536
    media_image1.png
    Greyscale

	In reference to claim 27, the cited prior art discloses the invention as in claim 21.
Arcella further discloses binding the article to the substrate (“causing the melted powder to fuse onto surface 17” [C3L59-60])
	In reference to claim 28, 30, the cited prior art discloses the invention as in claim 21.
The structure shown by Scancarello comprises channels and nodes formed from particles and therefore forming the article of Scancarello using the method of Arcella would comprise
defining the particles with an average diameter dp, and
defining the channels with a minimum diameter of at least about twice the average diameter dp of the particles; wherein the fluid paths have a minimum diameter of at least about twice the average diameter dp of the particles.
	In reference to claim 29, the cited prior art discloses the invention as in claim 28.
Scancarello further discloses wherein the channels have varying diameters (Fig 3A, Fig 3C, Fig 3D, Fig 3G).
	In reference to claim 35 the cited prior art discloses the invention as in claim 1.
Arcella further discloses fluidizing the particles with the medium to form the fluidized bed further comprises:
conveying the particles into a primary vessel having a top and a bottom and defining a chamber and conveying the particles above a distributor plate extending substantially entirely across the primary vessel adjacent the bottom of the primary vessel, the distributor plate having a plurality of holes, and (Fig 1-2 element 1, 6, and 7)
pumping the medium through the holes in the distributor plate such that a superficial velocity of the medium is greater than a minimum fluidization superficial velocity umf (“fluidized bed” [Abstract]);
	In reference to claim 36 the cited prior art discloses the invention as in claim 1.
Arcella further discloses wherein the fluidized bed is expandable and comprises particles, the particles have an average outer dimension dp that is at least about 10 microns and not greater than about 1 mm (“fluidizing metal powder in a fluidized bed to a level about 1/32 to about 1 inch above the level of a horizontal surface within said fluidized bed” [Claim 41] implies that the particle size is less than 1/32 of an inch, which is less than 1 mm).
	In reference to claim 40 the cited prior art discloses the invention as in claim 1.
Arcella further discloses wherein the medium comprises a gas (“gas used to fluidize the powder” [C2L7]).
	Claim 32, 37,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcella (US 4818562 A) in view of Scancarello (US 20170184108 A1) and further in view of Scott (US 20180079029 A1)
	In reference to claim 32 and 37 the cited prior art discloses the invention as in claim 1.
The cited prior art does not teach using a camera to observe the part being formed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing, Scott discloses that it is safer to operate a powder based AM system in a sealed chamber (P0006-0013) and that “A camera may be positioned to monitor and preferably transmit images of the work surface. Advantageously, any camera may be a thermal imaging camera, such as a through-the-lens thermal imaging camera, that can record thermal conditions at the work-piece or work surface.” (P0014).
The combination would be achievable by integrating the camera of Scott into the system by installing the camera on the Arcella vessel as taught by Scott. See Scott’s Fig 3 and 6 in view of claim 7.
The combination would necessarily result in wherein additively manufacturing further comprises visually monitoring the additive manufacturing within a transparent zone of the fluidized bed, the transparent zone extending a distance D below the surface of the fluidized bed or else the claim lacks the essential method step required to produce a transparent zone.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that wherein additively manufacturing further comprises visually monitoring the additive manufacturing within a transparent zone of the fluidized bed, the transparent zone extending a distance D below the surface of the fluidized bed.
A person having ordinary skill in the art would have been specifically motivated to modify the system by integrating the camera of Scott into the system in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or in order to provide a means for a technician to observe the process chamber without exposing themselves to potentially toxic dust, which would be especially more of a problem in a fluidized bed system of Arcella where the powder would be fluidized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buller (US 20170304894 A1): “Objects with an internal cavity structure can have superior strength to weight ratio compared to an object with similar volume formed of a dense” [P0109] and that “small-scaffold features can be formed by the additive method” [P0146].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744